﻿144.	The delegation of Rwanda wishes to join in the congratulations and praise addressed to you, Sir, on your election as President Of this Assembly. The unanimous confidence shown by our Assembly in electing you President of its thirty -third regular session is undoubtedly a well-deserved tribute both to your exceptional personal qualities and to the role that your country has played and continues to play in the international arena in order to bring about a world of freedom, justice and progress.
145.	I should also like to pay a tribute to your predecessor, a distinguished son of the people of Yugoslavia, a country which has constantly striven for the attainment of the noble objectives of non-alignment.
146.	At this same rostrum at the same time last year, speaking of Mr. Kurt Waldheim, I said:
"My country, Rwanda, has always greatly appreciated the efforts and the wisdom shown by our Secretary-General in carrying out his very delicate tasks to ensure for the United Nations influence and effectiveness in keeping with its mission."
I take particular pleasure in once again expressing my country's great esteem for his tireless efforts to bring about the triumph of the objectives and principles of our Organization."
147.	Furthermore, we share the joy of the people of Solomon Islands on this memorable occasion of its admission as a new State Member of our Organization. The independence of Solomon Islands is another landmark on the road to the complete elimination of colonialism and foreign domination throughout the world.
148.	"The irresistible march towards the elimination of colonialism and foreign domination should go hand in hand with the fight against the present imbalances in the world, a dominant feature of which is the establishment of a new international economic order.
149.	The quest for this new order involves the elimination of poverty, ignorance and sickness, and a reduction of the gap separating the poor nations from the wealthy nations. Instead of competing in the production of increasingly sophisticated weapons the wealthy nations should realize that there is a nobler struggle', that for universal social justice. That struggle would be made easier if the funds used for the arms race were diverted to development assistance. Indeed, the more than $US 400 billion poured every year into the production of weapons of mass destruction would be sufficient, we think, to enable a start to be made in improving the national economies of all the poor countries.
150.	We are convinced that the present crises, both economic, and political, are based on that inequality which certain countries are perpetuating in the service of a policy which is unscrupulous and tied to various forms of hegemony.
151.	In this connexion, now that the need for respect for human rights is receiving the greatest attention in the international community,  determined effort must be made by the major Powers to substitute respect for human dignity for violence and oppression by the wicked regimes of racism and apartheid.
152.	The people of Namibia, Zimbabwe and Azania must recover their freedom. Our duty, based on concrete solidarity, is to support them by every means, including armed force because peaceful means alone have not made the tyranny of the regimes of Pretoria and Salisbury more yielding.
153.	These two murderous regimes have become infamous in the history of Africa and in the history of the world, not only because of what they have done to the black race but also because of their misdeeds against all of Africa and mankind as a whole.
154.	On the subject of Zimbabwe, the peace talks now having failed, the freedom fighters must be encouraged to stand firm. We support the Patriotic Front, the legitimate representative of Zimbabwe, in its determination to lead the country to genuine independence. The other nationalists, who were so anxious to make a deal with the racist rebels, must at last realize that they were deceived by illusory promises, because whatever happens, any genuine negotiations must take account above all of the proposals of the Patriotic Front.
155.	We are fully convinced that, the two bastions of racism will fall before the irresistible march of history sooner or later. Their provocation of the front-line States will be to no avail, for the front-line States are determined to continue to help their fighting brothers, supported as they are by the rest of the peoples of Africa and by other peoples of the world which cherish peace and freedom.
156.	Furthermore, as regards Namibia, the delegation of Rwanda has not lost sight of the fact that the efforts of the Western Powers members of the Security Council deserve credit. However, the delaying tactics and the treachery of Ian Smith and Vorster, and in particular the brutal aggression against and the massacres of the peaceful populations of Zambia, Mozambique and Angola cast doubt on their credibility and good faith. It is for them to draw the proper conclusions from these events.
157.	Africa remains attentive to all these vicissitudes and, to any attempt to undermine its cohesiveness and unity by supporting or encouraging conflicts among the African States and diverting them from their primary concerns.
158.	Our continent must no longer be a breeding-ground for power struggles encouraged by thinly-disguised neocolonialism.
159.	Inter-State relations must be based on the principles contained in the Charter of the United Nations and recalled in the Charter of the OAU. We must always settle our conflicts by peaceful moans and without foreign interference, whose only aim is to incite Africans to blind self-destruction to serve the interests of hegemonistic forces.
160.	The aggression perpetrated by Israel against the Arab nation is of direct concern to the peoples of our continent. The peoples of the Middle East belong to two civilizations: African and Arab. Our bonds with the Arab world justify our indignation against: the annexationist policy of Israel.
161.	This high organ has never ceased to recall that Israel must return the occupied Arab territories, in accordance with Security Council resolution 242 (1967), and that the Palestinian people must be able to determine its own fate and to exercise its right to self-determination in a regained homeland.
162.	My Government, in this connexion, supports the efforts of the Government of the United States to increase the momentum of the process of achieving a just and lasting peace in the area. We believe that the Camp David summit talks may have been a very important step towards that objective.
163.	I do not know whether this Assembly will have an immediate and adequate reply to the fundamental question of how to put an end to armed conflicts and bring about universal peace, the ultimate goal of our Organization.
164.	We note that certain conflicts have come to an end but that others have arisen, elsewhere or in the same area, throughout the world.
165.	My delegation deplores such conflicts, especially between fraternal neighbouring countries, such as those on the Sino-Vietnamese and Vietnamese-Cambodian borders. We regret the exodus which such tensions impose on innocent populations that have fallen victim to intriguer beyond their understanding.
166.	Another major obstacle to the creation of universal peace is the division of certain nations such as Germany, Korea, Cyprus and a number of others.
167.	Rwanda has always supported from this rostrum a realistic approach to this problem—an approach worthy of rising generations and, hence, of history. The irresistible march towards the unification of divided nations, in accordance with the will of their peoples and without foreign interference, should enjoy the complete support of the international community.
168.	Together with all these concerns, we believe that the first step for bringing about the universal peace we seek is complete disarmament and the elimination of all weapons of mass destruction.
169 The talks that have begun in this connexion under United Nations auspices should be pursued and lead to concrete results. The recent tenth special session, devoted to disarmament, has laid the groundwork for an international conference on disarmament.
170.	We are pleased that solution of the problem of disarmament and of halting the arms race is no longer the domain of the super-Powers alone but has become the common undertaking of all countries. It is, of course, a question of great concern to all mankind.
171.	We have already had occasion to hail France's initiative on this important and timely issue. The proposals if made to the special session  deserve special attention, especially since disarmament is related to development. Moreover, France's position in this connexion is akin to that of the non-aligned countries, which initiated that session.
172.	Even though the special session yielded limited results and brought to light very significant differences among States, we believe that its merit is that it made it possible to start the process of disarmament negotiation and identify the demands of mankind.
173.	Since the sixth special session of the General Assembly in April 1974, a problem as old as our Organization itself has come to the forefront of the international scene because of its explosive nature and the urgent need to solve it. I am referring to the establishment of a new international economic order.
174.	The present economic order, which the international community is trying to change, has become a source of deep concern and bitterness over the years.
175.	This unjust system, under which a small number of countries controls mere than 80 per cent of the world's markets, all of its technology and, consequently, nearly all industrial investments, is forcing the developing countries into a state of poverty and misery because of the constant deterioration in the terms of trade and because of the resultant inflation and economic recession.
176.	The international community, and in particular the developed countries, must take appropriate action in this connexion to make it possible for the third world to have wider access to the markets of the industrialized countries by providing, not just in resolutions but also in deeds, more equitable outlets for the manufactures of the developing countries.
177.	Moreover, while it is true that the modern approach to development is closely connected to the problems of energy, it is consequently a matter of urgency that this question, which since the beginning of the North-South dialogue has been a stumbling-block in the negotiations between industrialized and developing countries, be speedily settled in a fair manner.
178.	The industrialized countries must therefore take an active and substantial part in the solution of this problem, not resorting to unjustified protectionism but respecting the principle of mutual advantage. That implies, in addition to guarantees of non-discriminatory access to ordinary energy sources, the technology of which they control, but easier access also to nuclear energy.
179.	As far as raw materials are concerned, in the world economy they continue to be subject to instability and disquieting price fluctuations, which are at the root of the sudden drops in the export earnings of the developing countries.
180.	Although the importance and urgency of creating a common stabilization fund for the prices of raw materials require no further proof, they run up against a lack of political will on the part of some developed countries. We are very pleased with the position taken by Japan from this rostrum [6th meeting] in support of an equitable solution to this problem.
181.	We are equally pleased to note the efforts of some of the developed countries both as regards the setting up of that common fund and increasing their public assistance for development and as regards debt cancellation.
182.	The Government of the Republic of Rwanda highly appreciates the commitment of certain industrialized countries, such as the Federal Republic of Germany, to convert into grants development assistance loans which they have Steady made or will make in future to the least-developed countries.
183.	But this praiseworthy effort, unless shared by the international community as a whole, cannot bring a final solution to the world's economic problems. That is why the United Nations must make a major effort to promote true economic and social progress throughout the world.
184.	This brief outline of our major international concerns has perhaps not done full justice to the complexity of the many problems which are on the agenda of the thirty-third session of the General Assembly of the United Nations, but it does nevertheless reflect the present basic realities of international relations.
185.	We hope that the desire of the peoples of the world for peace, freedom and social justice will not be eternally thwarted. That, of course, will depend on the good will that each State brings to the implementation of the noble principles of our Organization.
